DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no. 16959243 on June 30, 2020. Please note claims 1-20 are pending and have been examined.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 5, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 20160195990 A1).

Regarding claim 1 (Original), Han discloses: A touch device (see Fig. 7, discloses the touch panel device), comprising: 
a plurality of touch sensors arranged in an array (Fig. 7, Tx and Rx electrodes arranged in array); 
a plurality of touch lines connected to the plurality of touch sensors (Fig. 7, routing/wiring lines connected to plurality of touch sensors); and 
a controller connected to the plurality of touch lines (Fig. 7, transmission module 123, control module 121 and receiving module in combination read as a controller electrically connected to plurality of routing/wiring lines that connected to plurality of touch sensors), wherein the controller is configured to simultaneously send a plurality of first touch signals respectively to the plurality of touch sensors via the plurality of touch lines (Fig. 7, [0059], [0174], discloses transmission module 123 may simultaneously provide the driving signals to specific electrode lines (or channels) of the touch panel 113 selected by the transmission channel selection switch 127), and simultaneously receive via the plurality of touch lines a plurality of second touch signals generated by the plurality of touch sensors ([0059] discloses receiving module 125 may simultaneously sense (or scan) m-by-n nodes in a simultaneous multi-channel driving and multi-channel sensing manner. [0096] discloses receiving module 125 simultaneously sense the received signals by unit group comprises at least one receiving electrode (e.g., n receiving electrodes). Also see [0046]).  

Regarding claim 2 (Original), Han teaches the limitations of parent claim 1. Han further teaches a plurality of modulators (Fig. 7, [0104], low-pass filter 77), wherein the plurality of modulators are connected to the plurality of touch lines in one-to-one correspondence (Fig. 7, plurality of modulators are electrically connected to the plurality of second electrode layer 113b in one-to-one correspondence), and the plurality of modulators are configured to respectively modulate the plurality of second touch signals (Fig. 7, [0081], discloses the low-pass filter 77 may remove the energy of the specific frequency band from the signals and may provide the signals, from which the energy of the specific frequency band is removed, to the ADC 78).  

Regarding claim 5 (Currently amended), Han teaches the limitations of parent claim 2. Han further teaches wherein the plurality of modulators are digital modulators, and are configured to digitize the plurality of second touch signals, respectively (Fig. 7, [0081], discloses low-pass filter 77 may remove the energy of the specific frequency band from the signals and may provide the signals, from which the energy of the specific frequency band is removed, to the ADC 78. The ADC 78 may convert transmitted analog signals to digital signals and may provide the digital signals to the control module 121).

Regarding claim 11 (Currently amended), Han teaches the limitations of parent claim 1. Han further teaches wherein each of touch sensors comprises a first touch electrode and a second touch electrode (Fig. 7, Rx electrodes and Tx electrodes); and 
wherein one of the first touch electrode and the second touch electrode is a driving electrode while the other of the first touch electrode and the second touch electrode is a sensing electrode (Fig. 7, [0093], [0094], Rx electrodes and Tx electrodes).  

Regarding claim 14 (Currently amended), Han teaches the limitations of parent claim 1. Han further teaches: An electronic device comprising the touch device according to (Fig. 7, [0100], discloses touch panel device).  

Regarding claim 15 (Original), Han teaches the limitations of parent claim 1. Han further teaches: A driving method of the touch device according to claim 1, comprising: applying the first touch signals to the plurality of touch sensors simultaneously via the plurality of touch lines; and respectively receiving the second touch signals generated by the plurality of touch sensors, to determine a position of a touch point ([0046], discloses the touch panel 113 may include a plurality of transmission and receiving channels which are simultaneously drivable  for determining the touch location. [0059] discloses receiving module 125 may simultaneously sense (or scan) m-by-n nodes in a simultaneous multi-channel driving and multi-channel sensing manner. [0096] discloses receiving module 125 simultaneously sense the received signals by unit group comprises at least one receiving electrode (e.g., n receiving electrodes).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20160195990 A1) in view of Long (US 20160349895 A1).

Regarding claim 10 (Currently amended), Han teaches the limitations of parent claim 1. While Han teaches the mutual-capacitive type touch sensor, Han does not explicitly teach wherein each of the touch sensors comprises a single touch electrode, and the single touch electrode is a self-capacitance electrode.  
However, it has been well known in the touch device would have used the self-capacitance touch sensing electrodes for capacitance touch sensing as a known alternatives. For example, in the same field of endeavor of the capacitive touch sensing Long teaches each of the touch sensors comprises a single touch electrode, and the single touch electrode is a self-capacitance electrode (Fig. 2, [0025], [0030], discloses the in-cell self-capacitive touch panel in which touch sensors comprises plurality of single self-capacitance electrodes arranged in array).
Therefore, in view of teachings of Han and Long, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mutual-capacitive touch sensors in touch device as taught by Han with self-capacitance electrodes as taught by Long as a known alternative design choice for capacitive touch sensing.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20160195990 A1) in view of Kuo (US 20100220075 A1).

Regarding claim 12 (Original), Han teaches the limitations of parent claim 11. Han does not explicitly teach wherein the first touch electrode has a hollow area, and at least part of the second touch electrode is disposed in the hollow area of the first touch electrode.  
However, in the same field of endeavor of the touch panel device, Kuo teaches wherein the first touch electrode has a hollow area, and at least part of the second touch electrode is disposed in the hollow area of the first touch electrode (Fig. 2, [0043]-[0044], discloses the touch sensing display device in which inner ring electrodes 442 is disposed in the hollow area of the outer ring electrodes 452).
Therefore, in view of teachings of Han and Kuo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch electrodes of Han with the first touch electrode has a hollow area, and at least part of the second touch electrode is disposed in the hollow area of the first touch electrode as suggested by Kuo in order to provide better visual effect and transmittance uniformity in touch sensing display panel (Kuo, [0010]).

Allowable Subject Matter
9.	Claims 3, 4, 6-9, 13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim  (US 20200249791 A1) teaches similar disclosure of touch device in which plurality of touch sensors are arranged in an array and driver/receiver simultaneously applies driving/receiving signals to plurality of touch electrodes (Fig. 5, [0083]-[0084]).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693